I think that the answer of the defendant Miller complied precisely with the Code requirements, for its sufficiency as a denial of the material allegations of the complaint and as a counterclaim authorized by the Code, which tended to diminish the plaintiff's recovery. (Code of C.P. §§ 500, 501; MetropolitanTrust Company v. Tonawanda Valley  Cuba R.R. Company, 43 Hun, 521; *Page 257 
affirmed, 106 N.Y. 673, on opinion below.) The defendant's pleading, in fact, commenced with the statement that it is "for an answer and counterclaim in this action" and the allegations, which thereupon follow, are all such as set up a cause of action against the plaintiff, upon which relief by way of an affirmative judgment against the plaintiff is asked. Instead of bringing an action in the nature of a cross bill for the relief demanded of a judgment of foreclosure, to which an answer would be required, the defendant Miller, by the authority of the Code provisions, sought her relief in her answer to the complaint. If the plaintiff proposed to dispute the affirmative allegations of the counterclaim in the answer, of the priority of Mrs. Miller's mortgage and of a right to the affirmative judgment which she had asked for thereupon, the only way to do so was that pointed out by the Code. By pleading her mortgage as a counterclaim, the defendant Miller met the precise point as to which the plaintiff had tendered an issue and it was absolutely essential for the latter to reply, if the counterclaim was not to be deemed as admitted and the defendant as entitled to judgment thereupon. (Code, sec. 515.)
I think that the judgment appealed from was right and that it should be affirmed.
PARKER, Ch. J., VANN, CULLEN and WERNER, JJ., concur with MARTIN, J., for reversal; BARTLETT, J., concurs with
GRAY, J., for affirmance.
Judgment reversed, etc.